UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x As of April 2, 2013, there were outstanding 18,214,437 shares of the registrant’s common stock. EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 28, 2013 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 52 Item 4 - Controls and Procedures 53 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 54 Item 1A - Risk Factors 55 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3 - Defaults upon Senior Securities 57 Item 4 – Mine Safety Disclosures 58 Item 5 - Other Information 59 Item 6 – Exhibits 60 SIGNATURES 61 PART I – FINANCIAL INFORMATION Item 1.Financial Statements EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) February 28, 2013(Unaudited) August 31, 2012 Assets Current Assets Cash $ $ Receivables: Trade, net of allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset-long term Other assets Total assets $ $ Liabilities, Put Options and Stockholders' Equity Current Liabilities Line of credit $ $ Current portion of capital lease obligations 85 Accounts payable Income taxes payable Accrued liabilities Current portion earn-out liabilities Current portion ofput option liability in connection with acqusition Deferred revenue Total current liabilities Deferred tax liability - Earn-out liabilities, net of current portion Warrant liabilities Put option liability in connection with acqusition, net of current portion - Put option and restricted stock liability in connection with acquisition of Dinero Capital lease obligations, net of current portion 29 Subordinated debt, net of original issue discount Accrued liabilities 33 Total liabilities Commitments and contingencies (Note 13) Put options in connection with acquisitions Stockholders' Equity Common stock $0.01 par value; 30,000,000 shares authorized; issued and outstanding 18,214,432 shares and 17,616,437 shares at Feb 28, 2013 and Aug 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, foreign currency translation adjustments, net of tax ) ) Total stockholders' equity ) Total liabilities, put options and stockholders' equity $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 1 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except per Share and Share Data) For the Three Months Ended For the Six Months Ended February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 Revenues Consulting and outsourcing $ Procurement services Total Revenues Cost of Revenues Cost of consulting and outsourcing Cost of procurement services Total Cost of Revenues Gross Profit Consulting and outsourcing Procurement services Total Gross Profit Operating expenses: Selling, general, and administrative expenses Restructuring charge - - - Stock-based compensation 79 Warrant liability adjustment ) ) Earnout liability adjustment ) Depreciation and amortization Total operating expenses Operating loss ) Other expense (income): Interest income – other (7 ) Interest expense Other 6 (1
